Citation Nr: 0005868	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  99-01 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the 
calculated amount of $2,275.00.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had periods of active service from March 1970 to 
October 1971 and from September 1990 to November 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in March 1998 
which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran was paid VA disability compensation benefits 
from July 1, 1991, to December 1, 1991.  

2.  On receipt of evidence in September 1995 showing that his 
military records had been corrected to reflect that he was on 
active duty until December 1, 1991, the veteran's 
compensation award was terminated, effective from July 1, 
1991, until December 1, 1991; as a result of this adjustment, 
an overpayment was created in the amount of $2,275.  

3.  There is no evidence that the veteran intentionally 
misled VA as to his entitlement to payment of VA disability 
compensation benefits for the stated period.  

4.  Recovery of the assessed overpayment would result in 
undue hardship to the veteran and would defeat the purpose of 
the award of compensation.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits 
was not the result of fraud, misrepresentation, or bad faith.  
38 U.S.C.A. §§ 5107, 5302 (West 1991).

2.  The overpayment of VA disability compensation benefits, 
for the period from July 1, 1991, through November 30, 1991, 
in the calculated amount of $2,275, was properly created.  
38 U.S.C.A. §§ 101(1), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.400(b)(2) (1999).

3.  Recovery of the overpayment of compensation would violate 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991);  38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1991, the veteran filed a claim for service 
connection.  Records obtained at that time included a DD 
Form 214 reflecting his separation and release from active 
duty on June 17, 1991.  A rating decision in July 1991 
granted service connection for degenerative disk disease at 
L4-5 and L5-S1 and assigned a 10 percent rating for the 
disability, effective from June 18, 1991.  Disability 
compensation payments were begun beginning July 1, 1991.  

In September 1995, the RO received official notice from the 
service department, dated in September 1994, that the 
veteran's military records had been corrected to show that he 
was discharged from active duty from the Army Reserve, 
effective from November 4, 1991.  The RO wrote to the veteran 
in April 1996 stating that it was proposing to terminate his 
disability compensation benefits effective from July 1, 1991, 
until December 1, 1991, resulting in an overpayment.  
Although the initial notice from the service department 
indicated that he received severance pay, subsequent 
communication revealed that he did not receive any severance 
pay.  Following an audit of the veteran's account in August 
1997 that showed that the veteran was overpaid VA 
compensation benefits in the amount of $2,275.00 for the 
period from August 1, 1991, to December 1, 1991, action was 
taken to reduce the veteran's award.  In March 1998, the 
veteran requested a waiver of recovery of the overpayment.  
By a decision in March 1998, the RO's Committee on Waivers 
and Compromises denied the veteran's request for a waiver, 
finding that, although there was no fraud, misrepresentation, 
or bad faith on the part of the veteran, he was paid benefits 
erroneously and was unjustly enriched by receipt of those 
benefits, resulting in an unfair gain to him at the expense 
of the Government.  The Committee also found that, based on 
financial information provided by him, it would not be 
against equity and good conscience to require repayment of 
the debt.  The veteran appealed that determination.  

A Financial Status Report from the veteran dated in March 
1998 showed monthly income consisting of $1,437.00 and 
expenses totaling $1,335.00, although that total did not 
reflect any amount for food or gasoline expense, resulting in 
a net surplus of approximately $102.00.  The veteran stated 
that he was charging his food and gasoline on his credit 
cards.  

Communication received from the veteran in May 1998 showed 
total monthly income of $1,512.00, consisting of VA 
disability compensation and Social Security benefits.  The 
veteran indicated that a portion of the Social Security 
payment, on behalf of one of his minor sons, would stop, 
effective in November 1998 due to his reaching the age of 18 
years.  The veteran also reported a total of $1,394.49 in 
monthly expenses, resulting in a net surplus of approximately 
$117.00.  That amount also did not include an amount for food 
or gasoline expense.  

Later in May 1998, the RO denied a request by the veteran's 
spouse, from whom he was separated, for an apportionment of 
the veteran's VA benefits on the basis that such an 
apportionment would create a hardship on the veteran.  

The veteran provided current financial information in 
February 1999, showing monthly income of $1,176.00 and 
monthly expenses totaling approximately $1,113.00, again 
without an amount for food or gasoline expense, resulting in 
a net surplus of approximately $63.00.  

Initially, the Board notes that the veteran has not argued 
that the overpayment was improperly created and he has not 
disagreed with the amount of the overpayment.  VA 
compensation benefits are payable only to a veteran, which is 
defined as a person who served in the active military and who 
was discharged under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(1), 1110.  The regulations provide that 
the effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, will be used, whichever 
is later.  38 C.F.R. § 3.400(b)(2).  The Board finds that the 
evidence is clear that the veteran was improperly paid VA 
benefits for the period from July 1, 1991, to December 1, 
1991, based on the service department's later revision of the 
date of his release from active duty.  Therefore, the 
overpayment in question, in the amount calculated by the RO, 
was properly created.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Board agrees with the Committee's resolution of this 
question in favor of the veteran, which found that, resolving 
all doubt in the veteran's favor, his actions did not 
represent fraud, misrepresentation, or bad faith.  
38 U.S.C.A. § 5107(b).  Therefore, waiver of recovery of the 
overpayment is not precluded by law.  

The Board next turns to consideration of whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.  The following is pertinent to 
this matter:  

The standard "equity and good 
conscience" will be applied when the 
facts and circumstances in a particular 
case indicate a need for reasonableness 
and moderation in the exercise of the 
Government's rights.  The decision 
reached should not be unduly favorable or 
adverse to either side.  The phrase 
"equity and good conscience" means 
arriving at a fair decision between the 
obligor and the Government.  In making 
this determination, consideration will be 
given to the following elements, which 
are not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions 
of the debtor contribute to creation 
of the debt.  

2.  Balancing of faults.  Weighing 
fault of debtor against VA fault.

3.  Undue hardship.  Whether 
collection would deprive debtor or 
family of basic necessities.  

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for 
which the VA benefits were intended.  

5.  Unjust enrichment.  Failure to 
make restitution would result in 
unfair gain to the debtor.  

6.  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a 
valuable right or incurrence of a 
legal obligation.  

38 C.F.R. § 1.965(a).  

Regarding the elements concerning fault, the evidence is 
clear that VA bore no fault in the creation of the debt.  The 
effective date for payment of VA benefits was established 
based on information furnished by the veteran and the service 
department on the DD From 214 as to the date the veteran was 
released from active duty.  Likewise, at least in 1991, the 
veteran was also not at fault.  The debt arose solely because 
of the veteran's actions in correcting his military records 
to reflect the actual date of his release from active duty 
from his Reserve component.  Thus, while it was his actions 
that led to the creation of the overpayment, there is no 
evidence of any intent on the veteran's part to retain any 
funds to which he was not entitled.  Consideration of this 
element weighs neither for or against recovery of the 
overpayment.  

Further, withholding of benefits or recovery of the 
overpayment would defeat the purpose of the VA benefits, 
since, during the period on question, the veteran is in 
receipt of compensation benefits which are meant to 
compensate a veteran for the reduction in earning capacity 
due to service-connected disabilities.  

Because the veteran was paid by the service department for 
the period in question, he was not entitled to disability 
compensation from VA; therefore, failure to make restitution 
would result in unfair gain to him.  

There is no evidence that the veteran changed his legal 
position to his detriment on the basis of the amount he was 
overpaid.  Each of the last two elements weigh in favor of 
recovery of the debt.  

The overriding concern in this case, however, is whether 
collection of the overpayment would deprive the veteran of 
the basic necessities of life.  In this regard, the record 
reflects financial information that the veteran submitted on 
three occasions, in March 1998, May 1998, and February 1999.  
The information supplied by the vet on those occasions shows 
approximate monthly surpluses of $102, $117, and $63.  The 
veteran made clear, however, that the expense data that he 
had provided did not include any amount for food or gasoline, 
indicating that he was having to charge those costs on his 
credit cards.  Allowing a reasonable amount for those 
purposes, the Board finds that the veteran's monthly expenses 
exceed his monthly income.  Such a finding weighs against 
requiring the veteran to repay the overpayment, since doing 
so would apparently deprive him, to some degree, of the 
necessities of life.  

Weighing all of the above factors, and despite the fact that 
VA has apparently already recovered most, if not all, of the 
stated overpayment, the Board is persuaded that recovery of 
the overpayment at issue would not be equitable, inasmuch as 
doing so either did or would impose undue financial hardship 
on the veteran so as to deprive him of the basic necessities 
of life.  38 U.S.C.A. § 5107(b).


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits is granted.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

